Citation Nr: 1636507	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  13-27 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral lower extremity disability, including residuals of bilateral shin splints and stress fractures.

2.  Entitlement to service connection for an acquired psychiatric disability, including depression.

3.  Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran served in the Army National Guard of Oregon from February 2003 to January 2010 with active service from March 11 to June 28, 2003, and subsequent periods of active and inactive duty for training.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In March 2016, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO was unable to verify the Veteran's periods of active and inactive duty for training and obtain all her service treatment and personnel records (12/5/11 VBMS VA Memo).  

However, the Veteran submitted her Soldier Attendance Recap Covering the Period September 17, 2007-September 13, 2009 (7/30/12 VBMS Military Personnel Record) that includes her dates of active duty for training (ACDUTRA) and inactive duty training (IDT) dates.  She also submitted National Guard records for 2005 to 2010 that include the dates and hours she served, but not the nature of the service (5/13/16 VBMS Correspondence).  

These submissions suggest the availability of information verifying the Veteran's ACDUTRA and IDT dates in the Oregon National Guard.

Efforts should be made to obtain the Veteran's Soldier Attendance Recap Covering the Period from January 1 to September 17, 2007, and from September 14, 2009 to January 2010, from the Oregon National Guard.

Shin Splints

Service treatment records include a June 4, 2003 Screening Note of Acute Medical Care in which the Veteran complained of shin pain for two months (12/20/11 VBMS Medical Treatment Record-Government Facility, p. 47).  She had medial leg pain with general tenderness of the tibial (area), left greater than right.  A stress reaction was noted.  A June 12, 2003 Screening Note of Acute Medical Care shows that the Veteran was seen for follow up of stress fractures of both legs and needed her profile extended.  Id. at 25.  A Physical Training Waiver was requested for her due to stress fractures (6/16/14 VBMS Military Personnel Record, p. 1).

An October 2011 VA examiner reviewed the claims file and noted the absence of service treatment records indicating injury or treatment.  The Veteran provided a Request for Physical Training Waiver.  She complained of daily pain since basic training, and had tenderness on palpation to the joint or soft tissue of both legs.  The Veteran had tenderness to palpation over the tibial shaft, tibialis anterior muscle and tendon, and peroneal muscle and tendon.  

The examiner diagnosed lower extremity myalgia and opined that the objective findings were not consistent with tibial stress fractures or shin splints.  The Veteran had tibial shaft and soft tissue pain and no increased pain with percussion of the bone that was more a generalized painful inflammatory process would fall in the category of her myalgia diagnosis.

It appears that a basis for the examiner's negative etiological opinion was the absence of evidence of treatment an injury the Veteran's service treatment records. See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  There was no reference to the in-service complaints noted above.  Significantly, relevant service treatment records, including the June 4, 2003 record, may have been added to the claims file after the examination and the examiner may not have had the opportunity to review them.  As such, a new opinion from a physician is required.

Shoulder Disability

In her initial service connection claim in June 2011, the Veteran reported that she injured her right shoulder lifting pots on June 15, 2007 and that her left shoulder subsequently developed problems.  It is unclear if she was on active or inactive duty on June 15, 2007.

The Veteran testified that her shoulder disability developed when she worked as a cook during drill weekends and lifted heavy pots.  See Board hearing transcript at page 12.  Her problem was also caused by the repetitive motion of stirring large quantities of food.  Id.  She told her superior officers and was advised to seek civilian physicians.  Id. at 3.

A January 24, 2008 private medical record shows that the Veteran was seen on January 7, 2008 and could return to work with lifting restrictions (7/30/12 VBMS Medical Treatment Record Non Government Facility, p. 1).  The Veteran was not on active duty on these dates (7/30/12 VBMS Military Personnel Record).

A February 6, 2008 physical therapy evaluation notes complaints of right shoulder pain intermittently for two years, that was constant in the past three months (7/30/12 VBMS Medical Treatment Record Non Government Facility, p. 2).  A magnetic resonance image (MRI) revealed tendinitis.  Right shoulder tendinitis was assessed.  The Veteran was not on active duty on this date (7/30/12 VBMS Military Personnel Record). 

A July 2010 private treatment record includes complaints of right thumb and wrist pain and swelling, but not shoulder problems.  De Quervain's tenosynovitis was noted (10/29/10 VBMS Medical Treatment Record Non Government Facility, p. 37).  De Quervain's tenosynovitis was listed among her medical problems in October 2010.  Id. at 1.

In light of the Veteran's lay statements and the private treatment records attesting to shoulder symptoms in service, and her statements of continued shoulder problems since discharge, she should be afforded a VA examination to determine if she has a left or right shoulder disorder due to a disease or injury in active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). 

The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.

Psychiatric Disorder

The Veteran attributes her psychiatric disorder to the stress associated with interpersonal conflict with another soldier.  See Board hearing transcript at page 21.   They went to mediation and she requested a transfer that was not granted for 18 months.  Id. at 22 and 25.  She denied having depression before entering military service and lived a happy, healthy life.  Id. at 27.

On October 28, 2008, the Veteran was privately hospitalized for treatment of an intentional overdose (3/17/16 VBMS Medical Treatment Record Non Government Facility, p. 2).  The discharge diagnoses included depression.  Id. at 7.  The Veteran was on active duty at this time (7/30/12 VBMS Military Personnel Record).

A February 25, 2009 service memorandum directs the Veteran to attend a behavioral health evaluation and comply with a treatment plan determined by a counselor (5/28/15 VBMS STR Medical Photocopy, p. 4).  She was on active duty at this time.

VA hospitalized the Veteran from February 26 to 28, 2009 for treatment of a recurrent major depressive disorder (7/10/10 VBMS Medical Treatment Record Government Facility, pp. 13, 20, 37).  She reported a history of an abusive upbringing and abusive marriage in which she was held at gunpoint by her first Husband).  Id. at 13.  The Veteran was on active duty at this time (7/30/12 VBMS Military Personnel Record).

A March 20, 2009 military memorandum regarding a Letter of Instruction regarding Recovery Care directs the Veteran to get behavioral health counseling with a posttraumatic stress disorder (PTSD) qualified psychologist, psychiatrist, or medical doctor with a behavioral health specialty (5/28/15 VBMS STR Medical Photocopy, p. 2).  She was on active duty at this time (7/30/12 VBMS Military Personnel Record).

The Veteran was privately hospitalized on October 22, 2010 for a questionable suicide attempt (3/17/16 VBMS Medical Treatment Record Non Government Facility, p. 8).  A history of PTSD from childhood issues was noted.  Id. at 9.  She was in an abusive relationship in her first marriage and was subject to domestic abuse and violence.  Her current husband was also abusive and refused counseling.  The Veteran was currently undergoing counseling for multiple psychiatric issues.  Diagnoses included depression and PTSD with domestic violence issues.

In her September 2013 substantive appeal, the Veteran reported having depression problems and being treated at The Counseling Center since 2009.  Efforts should be made to obtain these private medical records.  VA has a duty to obtain relevant records.  38 U.S.C.A. § 5103A (b),(c) (West 2014).

An examination is needed to determine whether the Veteran has a current psychiatric disability related to a disease or injury in active service.

Records

The claims file contains private medical records regarding the Veteran's treatment at Main Street Family Medicine dated to July 2010.  Her testimony suggests ongoing treatment.  Efforts should be made to obtain current treatment records.  Recent medical records regarding her treatment at the VA medical center (VAMC) in Portland since July 2012 should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Oregon National Guard (and any other appropriate state and federal agency) and obtain the Veteran's Soldier Attendance Recap Covering the Period from January 1, 2007 to September 17, 2007 and from September 14, 2009 to January 31, 2010.

Efforts to obtain this record must continue until it is received, unless it is reasonably certain that records verifying such service do not exist, or that further efforts to obtain such records would be futile.

2. Obtain all medical records regarding the Veteran's treatment at the VAMC in Portland since July 2012.  

3. Request that the Veteran complete authorization for VA to obtain all private treatment records, including those from The Counseling Center since 2009, and Main Street Family Medicine since July 2010.

a. If the appellant fails to provide necessary authorizations, inform her that she can submit the evidence herself.

If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on her claim.

4. After completing the development requested above, schedule the Veteran for a VA examination to determine whether any current psychiatric disability, including depression or PTSD, is related in whole or part to stressors or other disease or injury in service. The claims folder, including this remand, should be considered in the completed examination report or addendum.

a. For each current psychiatric disability (present at any time since 2010), the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current (present at any time since 2010) psychiatric disability, in whole or part, had its onset in active service, is related to her reported in-service stressors, or are otherwise the result of a disease or injury in service. 

b. If the examiner finds that the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specify the stressor(s) supporting the diagnosis. 

c. In formulating the opinions, the examiner should acknowledge and discuss the documented diagnoses of PTSD with domestic violence, depression, and a major depressive disorder.

d. The examiner should provide reasons for all opinions. 

e. The Veteran is competent to report symptoms and observable history.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

f. The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

g. If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain whether this is due to the limits of medical knowledge in general, the limits of the examiner's medical knowledge, or there is additional evidence that would permit the needed opinion to be provided. 

5. Schedule the Veteran for a VA examination by a physician to determine whether any current bilateral shoulder or lower leg shin splint/stress fracture disability is the result whole or part of disease or injury in service. The claims folder, including this remand, should be reviewed. 


a. Bilateral Shoulder

For each current left or right shoulder disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current (present at any time since 2010) left or right shoulder disabilities, in whole or part, had their onset in active service, are related to her reported in-service accidents, or are otherwise the result of a disease or injury in active service

b. Bilateral Lower Leg

For each current right or left lower leg disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current (present at any time since 2010) lower leg disabilities, in whole or part, had their onset in active service, or are otherwise the result of a disease or injury in service, including the notations in the June 2003 service treatment records (noting shin splints and stress fractures) or are otherwise the result of a disease or injury in active service.

c. The examiner should provide reasons for this opinion.  The examiner should discuss the Veteran's post service reports of symptoms. 

d. The Veteran is competent to report symptoms and observable history.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

e. The absence of evidence of treatment for shoulder or lower leg symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

f. If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain whether this is due to the limits of medical knowledge in general, the limits of the examiner's medical knowledge, or there is additional evidence that would permit the needed opinion to be provided.

6. If any benefit on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	
      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




